Citation Nr: 9903706	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.     Entitlement to non-service-connected pension benefits.

2.     Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for a 
seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his friend



ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had active military service from December 1966 to 
February 1971.

The issues on appeal before the Board of Veterans' Appeals 
(Board) arise from an October 1996 rating decision of the RO. 


FINDINGS OF FACT

1.  The veteran was born in November 1948 and has 
occupational experience as a truck driver.

2.  The veteran suffers from an injury to the middle and 
small fingers of his right hand and from a seizure disorder.  
Other noted conditions include a rash on the chest, residuals 
of stab wounds to the head and neck, residuals of right ankle 
fracture, alcohol abuse, and post traumatic stress disorder 
(PTSD).

3.  The veteran's disabilities are not shown to be productive 
of total disability.

4.  The veteran's disabilities are not shown to permanently 
preclude him from engaging in substantially gainful 
employment consistent with his education and occupational 
history.




CONCLUSION OF LAW

The veteran is not permanently and totally disabled for non-
service-connected pension purposes within the meaning of 
governing law and regulations.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17, 4.25, 4.31, 4.71a (Diagnostic 
Codes 5223, 5271), 4.118 (Diagnostic Codes 7805, 7806), 
4.124a (Diagnostic Code 8911), 4.130 (Diagnostic Code 9411) 
(1998); 38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a non-service-connected pension.

Initially, the Board finds sufficient evidence has been 
submitted to justify a belief that the veteran's claim for a 
non-service-connected pension is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  Murphy v Derwinski, 1 Vet. App. 78 
(1990).  In addition, all relevant evidence has been fully 
developed, and the VA's duty to assist the veteran has 
therefore been satisfied.  Id.  Accordingly, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a fair preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (1998).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities (rating schedule).  
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15 (1998).  This 
process involves rating and then combining each disability 
under the appropriate diagnostic code to determine whether 
the veteran holds a combined 100 percent schedular evaluation 
for pension purposes.  In determining the combined figure, 
non-service connected disabilities are evaluated under the 
criteria as service connected disabilities.  Individual 
evaluations are then added pursuant to the combined ratings 
table.  See 38 C.F.R. § 4.25 (1998).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by showing that he specifically (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. § 1502, 1521(a); 38 C.F.R. 
§ 4.17 (1998).  Under this analysis, if there is only one 
such disability, it must be ratable at 60 percent or more and 
if there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.

Finally, even if a veteran cannot qualify for permanent and 
total disability under the above rating schemes following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2); 4.17(b) (1998).

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  
38 U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service connected disabilities is therefore warranted.

Seizure Disorder

In the case at hand, the veteran suffers from a seizure 
disorder which he attributes to an inservice car accident 
(see page 3 of transcript of March 1997 personal hearing).  
However, review of the veteran's service medical records 
reveals no evidence of such a car accident.  In fact, the 
medical evidence of record is clear that the veteran's 
seizure disorder is the result of chronic alcoholism (see 
November 1975 discharge summary from the Cambridge Hospital, 
the report of the VA examination administered in August 1996, 
and treatment reports from the Cambridge Hospital dated in 
January 1997).  Regardless of the etiology, however, this 
disability is currently not service-connected and is rated as 
only 20 percent disabling under Diagnostic Code 8911.  In 
order to warrant a schedular rating over 20 percent under 
this diagnostic code, it must be shown that the veteran has 
had at least 1 major seizure in the past 6 months or 2 in the 
last year; or that he averages 5 to 8 minor seizures weekly.  
38 C.F.R. § 4.124a, Diagnostic Code 8911 (1998).  The medical 
evidence of record shows the veteran's most recent major 
seizure was in January 1997.  The veteran testified at his 
personal hearing that he suffers from 3-4 petit mal seizures 
per week (see page 4 of hearing transcript), that he had 
suffered from 3-4 major seizures in the prior three years 
(see page 9 of hearing transcript) and that he always woke up 
in the hospital after the major seizures.  The Cambridge 
Hospital, where the veteran purportedly receives treatment 
for seizures, only has records of one hospitalization (in 
January 1997) during that time period.  The report of the 
veteran's August 1996 VA neurological examination states the 
veteran claims to have suffered from seizures "3-4 times per 
year over the years."  It is not clear what type of seizures 
are referred to, however (grand mal or petit mal), so the 
number described in the veteran's March 1997 hearing 
testimony is felt to be more pertinent to rating the 
veteran's seizure disorder.  Overall, the report describes 
the veteran as only "moderately" disabled due to his 
seizure disorder and his alcoholism combined.  Furthermore, 
the number of seizures described by the veteran which are 
shown in the medical evidence of record do not warrant the 
assignment of a schedular rating over 20 percent under 
Diagnostic Code 8911.  It is therefore the opinion of the 
Board that the veteran's seizure disorder does not warrant 
the assignment of a schedular rating over 20 percent for 
purposes of determining eligibility for a non-service-
connected pension.

Skin Rash

The veteran has stated that he suffers from no disabilities 
other than his seizure disorder (see page 9 of hearing 
transcript).  This assertion is corroborated by the medical 
evidence of record.  The report of the veteran's August 1996 
VA general medical examination states the veteran's "build 
and state of nutrition is good."  Although a skin rash is 
noted on the anterior and posterior chest, this rash was not 
found by the examiner (nor was it alleged by the veteran) to 
involve an exposed area or to cause the exfoliation, 
exudation, or itching necessary for the assignment of a 
compensable schedular rating under Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).  This 
condition is therefore noncompensable for purposes of 
determining eligibility for a non-service-connected pension.

Injury to Middle and Small Finger of Right Hand, PTSD, 
Residuals of Stab Wounds to the Head and Neck, and Residuals 
of 
Right Ankle Fracture.

The veteran is currently service-connected only for the 
injury to his right hand.  No medical evidence is of record 
which shows any residuals of this condition and no such 
residuals are even alleged by the veteran.  The same is true 
of PTSD, residuals of stab wounds to the head and neck, and 
residuals of right ankle fracture.  Absent even an allegation 
by the veteran concerning ratable symptomatology associated 
with these conditions, the Board must find they are all 
noncompensable.  38 C.F.R. §§ 4.71a (Diagnostic Codes 5223, 
5271) 4.118 (Diagnostic Codes 7805, 7806), 4.130, (Diagnostic 
Code 9411) (1998).  This includes a determination under both 
the new and old regulations for rating PTSD.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Alcohol Abuse

Although the statutes do not preclude the granting of service 
connection for abuse of alcohol or drugs, the payment of VA 
compensation for a disability that is a result of a veteran's 
own alcohol abuse is prohibited by law.  38 U.S.C.A. §§ 1110, 
1131; See VAOPGCPREC. 2-97 (Jan. 16, 1997); VAOPGCPREC. 2-98 
(Feb. 10, 1998); See also Barela v. West, 11 Vet. App. 280, 
(1998) (clarifying that "[s]ection 1110, by its terms, 
prohibits only the payment of 'compensation' for disability 
due to alcohol and drug abuse; it does not bar an award of 
service connection").  The veteran's current claim is not 
one for service connection for alcoholism, but is instead a 
claim for non-service-connected pension with alcoholism as 
one factor.  The only benefit possible in the present case is 
monetary.  The Board therefore finds that the veteran's 
alcoholism is not a condition for which non-service-connected 
pension can be granted.  Id. at 282, 283.

Regardless of the legal treatment of the veteran's 
alcoholism, however, the level of disability caused by the 
veteran's alcoholism, as previously noted, was described as 
only "moderate" in the report of the veteran's August 1996 
VA neurological examination.

The veteran has only one compensable disability, which is 
rated as 20 percent disabling.  The veteran therefore has not 
established that he (or an average person in his position) 
suffers from a lifetime impairment sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (1998).

With only one compensable disability, and with that 
disability rated as only 20 percent disabling, the veteran 
also has not established that he suffers from a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  As noted previously, in 
order to meet this subjective standard, a veteran must either 
have a single disability rated as 60 percent disabling or 
more or else have multiple disabilities with at least one 
rated as 40 percent disabling or more.  Since the veteran 
suffers from no conditions rated over 20 percent disabling, 
he cannot be considered permanently and totally disabled on 
this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2) (1998).  
With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, such as 
age, education, and occupational background, the Board notes 
that the veteran was born in November 1948.  The veteran's 
work history reveals that he has employment experience as a 
truck driver.  There is no medical evidence of record which 
states the veteran is unemployable.  The Board notes that the 
veteran showed up too intoxicated to be examined on one 
occasion (August 1996).  The statement of the case issued in 
November 1996 states the veteran skipped two other scheduled 
VA examinations.  Even in cases which are well grounded, the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  It is incumbent upon the veteran 
to do everything in his power to substantiate his claim, to 
include such things as submitting to a physical exam at a VA 
facility, etc.  Brock v. Brown, 10 Vet. App. 155 (1997).  
Based on the medical evidence now of record, the veteran has 
not shown that his present condition renders him unemployable 
under 38 C.F.R. 3.321(b)(2) (1998).

Similarly, the veteran has not alleged that his disabilities 
result in frequent periods of hospitalization, or marked 
interference with employment when he is employed.  The 
medical evidence of record shows the veteran has been 
hospitalized fairly infrequently.  Moreover, the reports of 
those hospitalizations indicate that the veteran's primary 
reason for being admitted for care has revolved around 
alcohol abuse (which, as previously noted, is not a condition 
for which compensation is warranted).  Accordingly, the Board 
concludes that the veteran has simply not presented such an 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Hence, a basis 
for entitlement to a permanent and total disability 
evaluation on an extraschedular basis has not been presented.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In sum, when all the veteran's medical conditions are 
considered, they do not constitute sufficient impairment for 
him to be found unemployable under the schedular standards, 
both on an objective or subjective basis.  Furthermore, no 
medical evidence has been provided to show why those 
standards should not be used.  A preponderance of the 
evidence is therefore against a permanent and total 
disability evaluation for pension purposes.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1998).

The Board has considered the possible application of the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise establish a basis for favorable action 
on the veteran's appeal.


ORDER

The veteran's claim for non-service-connected pension is 
denied.


REMAND

New and Material Evidence

In its finding that new and material evidence to reopen the 
veteran's claim of entitlement to service connection for a 
seizure disorder had not been submitted, the RO relied on the 
test set forth in the decision of the U.S. Court of Veterans 
Appeals in Colvin v. Derwinski.  Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991).  This test required that, in order 
to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1997).  In Hodge v. West, the 
U.S. Court of Appeals for the Federal Circuit stated that the 
test created by the U.S. Court of Veterans Appeals in Colvin 
was more restrictive than required by 38 C.F.R. § 3.156(a).  
Hodge v. West, No. 98-7017 (Fed. Cir. September 16, 1998).  
In Colvin, the U.S. Court of Veterans Appeals was stated to 
have "impermissibly replaced the agency's judgment with its 
own" and "imposed on veterans a requirement inconsistent 
with the general character of the underlying statutory scheme 
for awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the Court of Appeals in Hodge.

The U.S. Court of Veterans Appeals has stated that when the 
Board addresses in a decision a question not addressed by the 
RO, the Board must considered whether or not the claimant has 
been given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument.  If not, it must be considered if the 
veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  In addition, if the Board 
determines the veteran has been prejudiced by a deficiency in 
the statement of the case, the Board should remand the case 
to the RO pursuant to 38 C.F.R. § 19.9 (1997), specifying the 
action to be taken.  Bernard at 394.

The statement of the case issued in November 1996 states 
specifically that the veteran's claim was denied because 
"there is no reasonable possibility that the new evidence 
submitted in connection with the current claim would change 
our previous decision."  It is clear that the RO found new 
and material evidence to reopen the veteran's claim of 
entitlement to service connection for a seizure disorder had 
not been submitted based on the requirements set forth by the 
U.S. Court of Veterans Appeals in Colvin.  As noted 
previously, these requirements have been found to be 
impermissibly more restrictive than 38 C.F.R. § 3.156(a) 
requires.  Since the veteran's claim was adjudicated by the 
RO under an impermissibly strict standard, the veteran has 
been prejudiced.  As provided for in Bernard, the Board must 
therefore remand this claim to the RO for readjudication 
under 38 C.F.R. § 3.156(a).

For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

The RO should reevaluate whether or 
not new and material evidence to 
reopen the veteran's claim of 
entitlement to service connection for 
a seizure disorder has been submitted 
by the veteran.  In making this 
determination, the RO should follow 
the provisions of 38 C.F.R. 
§ 3.156(a), not the more restrictive 
requirements set forth by the U.S. 
Court of Veterans Appeals in Colvin.  
In the event this determination 
remains adverse to the veteran, the 
RO should issue the veteran and his 
representative a supplemental 
statement of the case, and with the 
claims folder and the assembled data, 
return the case to the Board for 
completion of appellate review.  No 
action is required by the veteran 
unless the veteran receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	M.E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

